DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 25 January 2021, 17 February 2021, 04 June 2021, 10 September 2021 and 13 January 2022. The references have been considered.

Claim Objections
Claim 17 is objected to because of the following informalities: this claim does not end as it is written as if there are more limitations in the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 23 and 24 of U.S. Patent No. 10,955,540. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences in the claims are the re-wording of limitations. A comparison of the claims will be provided below that will show the current claims are not patentably distinct from the claims of ‘540.
	Claim 1 of the current application reads as follows: A system comprising: a controller circuit in communication with a ranging sensor configured to detect objects proximate to a host vehicle (See lines 2-6 of ‘540), the controller circuit configured to: perform a first detection count of the detected objects; determine a first group of objects of the detected objects; determine a first distance to the first group of objects; determine, utilizing the first distance, a trailer distance between the host vehicle and a front of a trailer (see lines 6-11 and 23-24 of ‘540); determine a second group of objects of the detected objects; determine a second distance to the second group of objects; determine, utilizing the second distance, an axle distance between the front of the trailer and a trailer axle (see lines 12-15 of ‘540); determine a trailer length based on the trailer distance and the axle distance (this limitation is essentially the same as that of ‘540); determine a peak threshold that represents detections of real objects by the ranging sensor; and determine a noise threshold that represents detections of phantom objects by the ranging sensor, Page 29 of 37DP324430USCON wherein the peak threshold is greater than the noise threshold, the first group of objects being determined by a first detection count that is closer in magnitude to the peak threshold than to the noise threshold, and wherein the first group is closer in proximity to the host vehicle than the second group is to the host vehicle (See Lines 18-27 of ‘540).
	As stated above, the limitations are not word for word identical but the re-wording of the limitations are essentially the same and are not patentably distinct. 
	Referring to Claim 2 of the current application, this claim is a re-wording of Claim 2 of ‘540 and is not patentably distinct. 
	Referring to Claim 4 of the current application, this claim is a re-wording of Claim 7 of ‘540 and is not patentably distinct.
	Referring to Claim 17 of the currently application, while this claim appears to be incomplete, in its current form it is a re-wording of Claim 23 of ‘540 in a similar fashion as shown in Claim 1 above.
	Referring to Claim 18 of the current application, this claim is a re-wording of Claim 24 of ‘540 and is not patentably distinct. 

Allowable Subject Matter
Claims 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 5, the prior art of record does not disclose nor suggest it be an obvious modification wherein determine a second group of objects of the detected objects; determine a first distance to the first group of objects; determine, utilizing the first distance, a trailer distance between the host vehicle and a front of a trailer; determine a trailer type being towed by the host vehicle based on the trailer distance; determine a peak threshold that represents detections of real objects by the ranging sensor; and determine a noise threshold that represents detections of phantom objects by the ranging sensor, wherein the first group of objects being determined by a first detection count that is closer in magnitude to the peak threshold than to the noise threshold, and wherein the first group is closer in proximity to the host vehicle than the second group is to the host vehicle.
Claims 6-16 are dependent on Claim 5 and are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646